BARDGETT, Chief Justice.
Application for transfer to the Supreme Court of Missouri is sustained on the sole and limited issue of defendants’ alleged right to be awarded attorney fees and expenses.
In all other respects the application to transfer is overruled and as to all other litigated issues, the Court of Appeals, Western District opinion, 613 S.W.2d 642, is final and conclusive.
The Court finds no reason for delaying the effective date of the major dispositive portion of the Court of Appeals’ opinion. It is therefore ordered and directed that upon modification of the Court of Appeals’ opinion to reflect the severance and transfer to this Court of the issue of attorney fees and expenses, the Court of Appeals is authorized to proceed with publication of the balance of its opinion and issuance of its mandate affirming the trial court’s judgment of annexation. Following the hearing in this Court of the severed and transferred issue of attorney fees and expenses, our opinion will issue and supplement the opinion of the Court of Appeals.